Title: To Thomas Jefferson from Charles W. Goldsborough, 17 February 1806
From: Goldsborough, Charles W.
To: Jefferson, Thomas


                        
                            Sir
                     
                            17t feb. 06.
                        
                        I wrote to Mr. Smith on Friday last, agreeably to your request, on the subject of the extract from Comnde
                            Preble’s letter to him—& I this morning received his answer of which the following is a copy.
                        “Not having Commre Preble’s private letter here, I cant send to the President the proposed extract. And as it
                            contains much confidential matter and is besides among all my private letters I cant put you in the possession of it—I
                            hope however there will be no injury arising therefrom as the resolution of the House does not call for such information, &
                            as the opinion of the Dept has in a former report been submitted to Congress”
                        As it appears probable that we shall not be able to procure the extract in season, I take the liberty of
                            returning to you the statements as they were received—
                  I have the honor to be respectfully, Sir, yr mo ob St.
                        
                            Ch: W: Goldsborough
                     
                        
                    